Appellant was convicted of the offense of grand larceny.
The indictment was in the form prescribed by the Code, and the demurrers thereto were properly overruled. Code 1923, § 4556, part 1 of form 64; Id. § 4527; Id. § 4905; Ragan v. State, 15 Ala. App. 694, 72 So. 506.
There was no error in allowing the state to introduce testimony of statements made by appellant relative to his possession of the logs in question. Such evidence was admissible as tending to show how his possession came about. Bryant v. State, 116 Ala. 445, 23 So. 40.
There was at least a scintilla of evidence pointing to the guilt of appellant as charged — if there was not more. So the general affirmative charge to find in his favor, which he requested, was properly refused. Norwood Hospital v. Brown,219 Ala. 445, 122 So. 411.
The other written charges requested by appellant, and refused, have each been examined. In each instance the same was either argumentative, exacted too high a degree of proof, or not predicated upon a consideration of all the evidence. Each of them was properly refused.
We discover nowhere prejudicial error, and the judgment appealed from is affirmed.
Affirmed.